                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TONY DPHAX KING,                            :
                                                :
                        Plaintiff,              :
                                                :          CIVIL ACTION
                  v.                            :
                                                :          NO. 16-6414
    POLICE AND FIRE FEDERAL CREDIT              :
    UNION,                                      :
                                                :
                        Defendant.              :
                                          ORDER

         AND NOW, this __22nd__ day of May, 2019, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 23) and Plaintiff’s Reply in Opposition to Motion of

Police and Fire Federal Credit Union for Summary Judgment (ECF No. 26), IT IS HEREBY

ORDERED AND DECREED that Defendant’s Motion for Summary Judgment is

GRANTED.1

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Continue Trial (ECF No. 29) is

DISMISSED AS MOOT.




                                                        BY THE COURT:

                                                        /s/ Petrese B. Tucker
                                                        ____________________________
                                                        Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated May 22, 2019.
